   UNITEDSTATESDISTRICTCOURT
   EASTERN DISTRICT OF NEW YORK
                                                                    .x
   AGNIESZKA ANDRUKIEWICZ.                                                 Index No.:
                                                                           18€v-04206 (NGG)(RER)
                                                    Plaintiff.

            vs.
                                                                                 FIRSTAMENDED
                                                                                   COMPLAINT
   CITY OF NEW YORK, POLICE OFFICER RICHARD A.
   HENDRICK(SHIELDNO. 7541),Individually, POLICE                                  Plaintiff demands
                                                                                     TrialbyJury
   OFFICERDANIEL MCGuiRE(sniELO NO. n4403),
   Individually, LIEUTENANT KENYA MOYE, Individually
   and other currently unidentified Police C)fficersbelieved to be
   assigned to 104n Precinct,

                                                    Defendants



       Plaintiff complaining of the Defendants by her attorneys, Tumelty & Spiel, LLP

hereby allege, upon information and belief. as follows


                                              PREAMBLE

       l          This is an action to redressthe deprivation by the Defendantsof the tights

secured to dle Plaintiff by Me Constitution and Laws of the United States and the State of

New York

       2.         Jurisdiction of this Court is inx,okedunder the provisions of Sections1331

1343(3),and 1367(a) of Title 28, United States Code and pwsuant to Sections 1983 and 1988

of Title 42, United States Code, and the Fourth, F'iftl], Eight and Fourteenth Amendments

of the United States Constitution




                                             Page1of17
        23.    At all times hereinafter mentioned, Defendant LT. MOYE was acting x;within

the scopeof her employment and in the fuNherance of her duties with the City of Nell,

York.

        24.    Defendant LT. MOYE is suedonly in her individual capacity

        25.    At all times hereinafter mentioned, Defendant LT. MOYE was acting under

color of law, to wit: The laws of the Stateof New York arid City of New York.

        26.    At all relevant times Defendant LT. MOYE was working as a supervisor of

Defendant P.O. HENDRICK           and Defendant P.O. MCGUIRE

        27.    At all times relevant hereto, Defendants P.O. HENDRICK,        P.O. MCGUIRE,

and LT. MOI'E, were police officers employed by the New York City Police Department,

and acting under the color of state law. Upon affimlation and belief, all individual

Defendants were assignedto the 104th precinct of the New York City Police Department, at

the time of the occurrcnces allegedin this Complaint. They are being suedin both their

individual and ofRtcial capacities.

        28.    At all times mentioned in tills Complaint, the individual Defendants acted

jointly and in concert with one another. Each Defendant had Me duty and the opportunity

to protect the Plaintiff from the unlawful actions of the other Defendants, namely the

unlawful arrest, assault,battery, abuseof process, and violation of civil and constitutional

rights, but each Defendant failed and refused to pcrform such duty, thereby proximately

causing the Plaintiffs injuries




                                           Page 4 of17
                    MMON ALLEGATIONS RELATED TO VIOLATIONS OF

          PLAITNIFF)S CIVIL AND CONSTITUTIONAL RIGHTS (S1983)


        29.     On August 9, 2017, at approximately 7:45 PM, Plaintiff ANDRUKIEWICZ

was supervising her Hve year old son on a playground located in the vicinity of the North-

west intersection of 75rl Sheet and 69tl-Road in Queens, New York(hereafter the

 ;location").

        3U.     that, at approximately 8:UUPM, PlainUtt ANDRUKIEWICZ             observed a six-

ycar old boy X.A.(initials of the minot), known to havc behavioral issues,unsupewised by

an adult, strike Plaintiff ANDRUj<IEWICZ'S       son D.A(initials of dte minot) in the head

with a water pistol, resulting in a bruise and a red skin mark on the Give-year-oldD.A

        31.     That upon observing her son D.A. being assaulted,I)laintiff

ANDRUl<IEWICZ told X.A. to stop strildng her son D.A.

        32.     That asa result of the verbal confrontation, a group of young and adolescent

children already present at the ]ocadon approached P]aintiff ANDRUKIEW]CZ            in a

threatening manner and in support of her Hive-year-oldson's assailantX.A

       33.      That the saidgroup of young and adolescentchildren then preventedPlaintiff

ANDRUKIEWICZ          from leaving the location by blocking her path.

       34.      That as Plaintiff ANDRUli(IEWICZ          was then approache d byJcsaida
                                                                                y


Agramonte, the mother of the six-year-old X.A

       35.      That ])laintiff ANDRUKIEWTCZ was physicallygrabbedby her hair and

clothing byJesaida Agramonte




                                           Page 5 of 17
        36.       That Plaintiff ANDRUKIEVrlCZ's          pocketbook was grabbed byJasaida

Agramonte, and damaged byJesaida Agramonte when JesaidaAgramonte nipped the

pocketbook off Plaintiff ANDRUKIEWICZ's            body.

        37.       That P]aintiffwas in fear of her life and safety,aswell asin fear of her Give

year old son's safety

        38.       At that date,time, and location Plaintiff was not engagedin any unlawful or

cl.iminal acts.

        39.       That shoddydiereafter, Defendant P.O. HENDRICK and Defendant P.O

MCGUIRE, arrived at the location in a marked police vehicle.

       40.        That at that time, Defendant P.O. HENDRICK and DEFENDANT P.O.

MCGUIRE, spokewith PlaintiffANDRUl<IEVrlCZ andPeterAndrukicwicz,Plaintiff

ANDRUKIEWICZ'S            husband

       41.        That at that time, Peter Andrukiewicz infomied Defendants P.O

HENDRICK          and P.O. MCGUIRE, that ]l]aintiff -ANDRUKIEW]CZ          had a limited capacity

to communicate in the English language and requested a Polish-speakingofGlccr at the scene

to translate. This request was refused

       42.        That Plaintiff ANDRUl<IEWICZ       then utilized the assistanceof Peter

hndrukiewicz in interpreting from the Polish to English languageand infomled Defendants

P.O. HENDRICK          and P.O. MCGUIRE that her five-year old son uas assaultedby X.A.

and that Plaintiff ANDRUl<IEWICZ         was herself assaultedand battered byJesuda

Agramonte




                                             Page6 of17
        51.   That P.O. HENDRICK, Defendant P.O. MCGUIRE, and LT. MOYE and

other NYPD Of6lcers restrained Plaintiff ANDRUKIEWICZ          with handcuffs.

        52.   On August 9, 201 7, at approximately 8:00 PM, in the vicinity of the North

West intersection of 75th Street and 69th Road in Queens, New York, Defendant P.O

HENDRICK, DefendantP.O.MCGUIRE, AND LT. MOYE andotherNYPD Officers

detained, seized, stopped and arrested Plaintiff ANDRUKlllWICZ.

        53.   That there was no probable cause to believe that Plaintiff ANDRUKIEWICZ

had committed a crime. The physical evidence corroborated Plaintiff that no crime had

occurred as there were no marks or bruises on "NIJ.'

        54.   Defendants P.O. HENDRICK,        Defendant P.O. MCGUIRE, AND LT.

MOYE andother NYPD Officersintendedto detainandseizePlaintiff

ANDRUKIEWICZ.

        55.   At thetimeof d)edetentionandseizureof thePlaintiffANDRUKIEWICZ

on August 9, 2017, there was no warrant of arrestoutstanding for Plaintiff

ANDRUKIEWICZ




                    BE!!ALF OF AGNIESZKAANDRUKIEWICZ

        56.
              Plaintiff ANDRUKIEW]CZ       repeats the preceding paragraphs as if rudy set

forth




                                         Page8 of17
        65.   That after Plaintiff ANDRUKIEWICZ washandcuffed,Plaintiff

ANDRUl<IEWICZ        was taken to a police squad car and transported to the 104th Police

Precinct

        66.   That Plaintiff ANDRUKIEWICZ           was photographed and Glngerplintedwhile

being detained at the 104th Police Precinct.

        67.   That Plaintiff ANDRUKIEWICZ was
                                           2
                                              detained
                                                    e
                                                       for approximately two(2)
                                                                            X     a




hows before she was released from custody.

        ASAND FOR A SECOND CAUSE FOR MALICIOUS PROSECUTION ON

                        BEHALF OF AGNIESZKA ANDRUKIEWICZ

        68.   Plaintiff ANDRUl<.IEWICZ                                                 1:
                                               repeats the preceding paragraphs as if fully set

forth

        69.   That Plaintiff ANDRUKIEWICZ           was issued a Desk Appearance Ticket by

Defendant P.O. HENDRICK, bearing the "Top Offense Charge: PL 260.1001,:

commanding Plaintiff ANDRUKIEWICZ          to appear in the Criminal Court of the City of

New York in QueensCounty on September19, 2017,hencecommencingctimina]

proceedings for offenses Plaintiff ANDRUl<IEWICZ          had not committed

        70.   That Plaintiff ANDRUKIEWICZ retainedthe law office London & Worth

LLP as Criminal defense counsel and paid sums for her defense of the action

        71.   That Plaintiff ANDRUKIEWICZ           appearedat the Criminal Court of the City

of New York in QueensCounty on September19, 2017

        72.   That on September19, 2017, Plaintiff ANDRUKIEWICZ                 receiveda copy of

the c.rimind court complaintchargingPlaintiff ANDRUKIEWICZ with assaultin the third


                                         Page10 of17
degree (J'end Law b 12U.UU]l ]), endangering the weltafe   ot a child (I'end Law S 26U.IU]l]),

and harassment in the second degree 0'end Law S 240.26]1]), all allegedly committed against

a person named "Noeljasaida

       73.    That "Noel Jasaida" did not exist

       74.    That the said Plaintiff ANDRUKIEWICZ's         cl.iminal complaint's Supporting

Deposition was executedby N.A.(initials of a lninol), a different name than the complainant

 ;Noeljasaida" alleged in the said complaint.

       75.    That the saidPlaintiff ANDRUll(IEWICZ'S criminal court complaint

contained false allegations thatjasaida Agramonte observed Plaintiff ANDRUKIEWICZ

slap and punch "Noeljasaida"    in the arm wiA a closed Riseat the above mentioned location

       76.    That JasaidaAgramonte never told the police that she observed Plaintiff

4ndrukiewicz slap and punch Noel Jasaida in the ami with a closed Gist.

       77.    That Defendant P.O. Hendrick made the sworn allegation in the complaint

againstPlaintiff ANDRUl<IEWICZ, that DefendantP.O. HENDRICK was infomled by

 Noeljesaida" that Plaintiff ANDRUKIEWICZ slapped"Noeljesaida" in the arm and

punched him in the ami with a closed fist causing substantial pain and that "Noel Jesaida      S




mother,Jesaida Agramonte, obsewed Plaintiff ANDRUKIEWICZ              slap and punch die

;Noel Agramontc" in the arm, which allegations were untrue when made.

       78.    That Plaintiff ANDRUKIEWICZ          made a total of ciglU(8)   court appearances

related to the charges of the offenses that Plaintiff ANDRUKIEWICZ        had not committed

       79.    That Plaintiff ANDRUKIEWICZ          incurred additional costsrelated to legal

feesin the defense of the action


                                          Page 1l of 17
        80        That on May 17, 2018: ill charges
                                                  againstPlaintiff
                                                          S n     ANDRUKIEWICZ were

dismissed,ending favorably for the Plaintiff.

        81.       That the criminal proceedingsagainst Plaintiff
                                                         ;iiTI ri Andrukiewicz were initiated
                                                                                         atc


without probable cause.

        82.      That DefendantsP.O. HIENDRICK, DefendantP.O. MCGUIRE, AND LT.

MOYE knew no probablecausefor initiating criminal proceedingsagainstPlaintiff

ANDRUKIEWICZ existed

        83.      That the criminal proceedingsagainstPlaintiff Andrukiewicz were initiated

recklesslyand/or in a grosslynegligentmanner, and/or due to a wrong or improper motive

and due to failure to carry out the most rudimentary investigation by Defendants P.O

HENDRICK,DefendantP.O.MCGUIRE,AND LT. MOYE.

      AS:AND FOR A THIRD CAUSE FOR MUNICIAPL LIABILITY UNDER 42

              U.S.C.S1983
                        0N BEHALF OF AGNIESZKA ANDRIJKIEWICZ

        84.      Plaintiff ANDRUKIEWICZ         repeats the preceding paragraphs as if fully set

  r


        85.      Defendant City of New York implemented,enforced, encouragedand

sanctioned a policy, practice and/or custom of arresting persons on insufficient evidence in

violation of the Fourth Amendment and the Equal Protection Clause of the F'ourteenth

Amendment of the Constitution of the United States

        86.      The aforesaid customs, policies, usages, practices, procedures and t.iljcq
                                                                                     1]    nf

[)efendant City of New York include, but are not ]imited to, the fo]]owing:

              a. Defendant City of New York failed to properly train police officers in the
                 standards for probable for the warrantless seizure and arrest of individuals

                                                  f'
                                            Page12of17
                consistent with the requiremcnts of the Fourth and Fourteenth Amendments
                of the Constitution of the United States;

             b. Defendant City of New York failed to properly train police ofRlcersin the
                ckcumstances under which probable cause exists for the warrandess arrest of
                anindividual;

                DefendantCity of New York Failedto properlysupervisepoliceofficers
                during the performance of their duties, and more particularly during
                warrantless arrests;

             d. Defendant City of New York failed to properly monitor arrests made by its
                police ofGlccrsto determine if its police ofGlcerswere folloxx,ingproper
                standards for probable cause for the warrantless seizwe and arrest of
                individuals consistent with the requirements of the Fourth and Fourteenth
                Amendments of the Constitution of the United States;

                Defendant City of New York failed to discipline police ofRcers for making
                wmrantless arrests where probable cause for an arrest did not exist.

       87.      The fdlwe of Defendant City of New York to properly train, supervise,

monitor and discipline its ponce ofGlcersconstituted delibcrate indifference to the nights of

persons with whom the police officers come in contact, and more particularly, Plaintiff

Andrukiewicz

       88.      The arrest and subsequentprosecution of ]llaintiff Andrukiewicz resulted

from the failure of Defendant City of New York to properly train, supervise,monitor and

discipline its police ofbcers in the standards of probable causeand requirements for

warrantless arrests


       89.      Defendant City of New York was acting under color of state law when it

fomiulated and implement a policy, custom, or practicefor police ofHcers to make

warrantless arrests without probable cause




                                          Page13of17
          90.   Defendant City of New York deprived Plaintiff ANDRUKIEWICZ          of her

night to be secure in her person against unreasonable searches,seizures and malicious

prosecution guaranteedby the Fourth and Fourteenth Amendments of the Constitution of

the United States under color of state law, in violation of 42 U.S.C. $1983,by adopting and

enfordng a policy, practiceor customof f:lung to properly train its police officers in the

standardsof probable causeand Me requirements for making warrantless arrests.

          91.   That theaboveactionsby DefendantsP.O.HENDlilCK, DEFENDANT

P.O.MCGUIRE, AND LT. MOYE, andLT. MOYE, andothers'qYPDOfficersviolated

the rights granted to Plaintiff ANDRUl<IEWICZ      pwsuant to die F'ourth and Fourteenth

Amendment to the United StatesConstitution. As such,Plaintiff ANDRUKIEWICZ                seeks

relief pursuant to USC 42 $ 1983

          92.   That due to the above, P]aintiff ANDRUKIEW]CZ       sustained damages, as

Defendants violated Plaintiff ANDRUl<IEWICZ'S         F'ederaland New York State

constitutiona[ rights and causedP]aindff ANDRU]'aEW]CZ        to be deprived of her ]iberty,

to suffer humi]iation and embarrassment,emotiona] and physical suffering, mental anguish

and loss of economic opportunities and wages, subjected Plaintiff ANDRUKIEWICZ            to

humiliation, ridicule and disgrace.Plaintiff AJqDRUKIEWICZ      was discredited in the minds

of many members of the community, and she was required to incur bills for legal services

rendered, and was otherwise ps)-chologicany injwed and damaged, and made to suffer

anxiety

      93.       That Deferldant P.O. HENDRICK,     DEFENDANT        P.O. MCGUIRE, AND

LT. MOYE and other NYPD Of6cers violated Plaintiff ANDRUKIEWICZ'S              i-ights,


                                         Page14of17
privileges and immunities under the laws and Constitution of the United States;in particular

the rights to be securein het person and property, to due process under the law, the right ta

be free from malicious prosecution and the intentional and/or negligent infliction of

emotional distress as set fol th above and due to the policies and practices of the Defendant

CI'rY OF NEW YORK

       94.    By theseactions,DefendantCITY OF' NEW YORK hasdeprivedPlaintiff

ANDRUKIEWICZ of rights securedby the Eighth Amendment to the United States

Constitution, in violation of 42 U.S.C. Section 1983.

       95.    That dueto the above,Plaintiff ANDRUJ<IEWICZ sustaineddamages,as

Defendants violated Plaintiff ANDRUKIEWICZ'S             Federal and New York State

constirutiona] nights and caused Pjaindff ANDRU K] EWICZ to be deprived of her bbetty,

to suffer humMation and embarrassment,emotional and physical suffer-ng, mental anguish

andlossof economicopportunitiesandwages,subjected]llaintiff ANDRUKIEWICZ to

humiliation, ridicule and disgrace.Plaintiff ANDRUKIEWICZ          was discredited in the minds

of many membersof the community, and she wasrequired to incur bills for legal services

rendered, and was othenpise psychologically injwed and damaged, and made to suffer

anxiety.


                 ARTICLE 16IS INAPPLICABLE TO INSTANT ACTION

       96.   The provisions of Article 16 to the CPLR of the Stateof Next York do not

applyto the instant action

       97.   The Defendants acted with intent



                                         Page 15 of 17
       98.     The Defendants acted krlowingly or intentionally, Joindyor in concert, and in

a conspiracy to "cover up" the unlawful acts of the co-Defendants and to other:wise deprive

PlaintifFANDRUl<IEWICZ         of due pi:ocessoflaw, to causethe acts or failures upon which

liabMty is based

       WHEREFORE,          Plaintiff demands judgment against the Defendants as foHows


As to the First Cause of Action


          a    Compensatory damagesin the amount of$500,000.00 dollars;

          b. Punitive damages,against the individual Defendants, in d)e amount that is


               lust, reasonableand fah;

          C    Attorneys' feesand costs of this action;

          d.   Such other relief asis Fair,lust, or equitable

As for the Second Cause of Action


          a    Compensatory damagesin the amount of$500,000.00 dollars;

          b. Punitive damages,against the individual Defendants, in the amount that is


               Just,reasonable and Fair;

          c.   Attorneys' fees and costs of this action;

          d.   Suchother relief asis fair, )ust, or equitable


q.sfor the Thire Causeof Action


          a
               Compensatory damagesin the amount of$500,000.00 dollars




                                           Page16of17
         b. Punitive damages,againstthe individual Defendants, in the amount that is

              lust, reasonable and fhh

         c.   Attorneys' fees and costs of this action:

         d. Such other relief asis fair, )ust, or equitable




Dated: New York, New York
       December 4, 2018

                                                   By:
                                                              [)a\ikj£diargrEsq. (DG7264)
                                                   Tu,ncltyb flit;r, lfP
                                                   Attorneys. for Plaintiff
                                                   160 Broadway, Suite 708
                                                   New York, New York 10038
                                                   Phone (212) 566-4681
                                                   Fax(212)5664749
                                                   E mail: david.giaro@gmail.com




                                         Page17of17
